DETAILED ACTION
Allowability Notice
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is an Allowability Notice addressing applicants response dated 3rd May, 2021.  Claim(s) 1, 11-12, and 18 were amended; Claim(s) 2-3 and 15-17 were cancelled; and no Claim(s) were newly added; therefore, Claim(s) 1, 4-14 and 18-20 are pending and addressed below.  The Examiner appreciated the courtesies extended by applicant throughout prosecution.

Information Disclosure Statement
The information disclosure statement (IDS) filed on 5/28/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner except where lined through.  Under OTHER DOCUMENTS (Non-patent literature), “No. 24. International Searching Authority, International Search Report and Written Opinion, PCT Patent Application PCT/US2017/025620, mailed Jun. 20, 2017, 12 pages” is missing from the file wrapper.  Applicant is advised to submit said reference in their next response.

Response to Arguments
Applicant’s arguments (Remarks Pg. 6 of 7) with respect to the amendments to Claim(s) 1, 7, 11-12 and 18 and canceled Claim(s) 2-3 and 15-17; have been fully considered.
Applicant’s arguments (Remarks Pg. 6 of 7) with respect to the rejection of the Claim(s) 1-20 on the ground of nonstatutory double patenting as being unpatentable over Claim(s) 1-12 of U.S. Patent No. 10,661,309 B2 (Chaggares et al; hereinafter referred to as Chaggares’309) and their specifications; in view of Hall (US 2014/0276247 A1) in view of Hansen (WO 2009/088307 A1); have been fully considered and are persuasive based on the amended Claim; therefore, the rejection has been withdrawn.
Allowable Subject Matter
Independent Claims 1 and 14; and Dependent Claims 2-13, are allowed.  The following is the examiner’s statement of reasons for allowance: 
Regarding Independent Claim 1, the amended claimed limitations “the dampening layer has attenuation properties that increase non-linearly with increasing frequency, and the dampening layer exhibits acoustic attenuation of about 2-4 dB/cm at about 2 MHz, and the dampening layer exhibits acoustic attenuation of at least 10dB/mm at about 30 MHz” in combinations in the claims, are neither anticipated nor found obvious over the art of record.  
Regarding Independent Claim 11, the amended claimed limitations “wherein the dual frequency ultrasound transducer further comprises a dampening layer disposed between a front face of the LF ultrasound transducer and a rear face of the HF ultrasound transducer for reducing inter-stack multipath reflections, the dampening layer has attenuation properties that increase non-linearly with increasing frequency, and the dampening layer exhibits acoustic attenuation of about 2-4 dB/cm at about 2 MHz, and the dampening layer exhibits acoustic attenuation of at least 10 dB/mm at about 30 MHz” in combinations in the claims, are neither anticipated nor found obvious over the art of record.  
Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner’s Note
Examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the Applicant.  However, any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIE M N'DURE whose telephone number is (571)272-6031.  The examiner can normally be reached on 8AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMIE M NDURE/Examiner, Art Unit 3645                                                                                                                                                                                                        /ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645